DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Response to Amendment
The previous rejections of claims 2, 9 and 16 made pursuant to 35 U.S.C. 112 have been corrected by amendment and as such the rejections have been withdrawn. Claims have been amended, however, to include additional language which form basis of additional rejections under 35 U.S.C. 112. 
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
Applicant argues “the cited references do not disclose, teach or suggest . . . the use of the preview panes and the interactivity between the first pane, the second pane, and the preview pane.”  Applicant’s Remarks 16, filed 9/22/2022 (herein after “Remarks”).  Applicant further argues “the cited references do not disclose, teach or suggest . . . how the different elements are highlighted and formatted based on that interactivity.”  Id.  The Examiner respectfully disagrees.  
It is unclear how Applicant interprets the claims or how the claims are distinguished from the cited prior art, based on Applicant’s arguments.  In support of the arguments, Applicant points to Figures 46B and 46C of the instant application’s Specification filed 2/18/2021, and states, 
Figs. 46B and 46C highlighting examples of this are provided below. . . At least these concepts are not disclosed or suggested by the references cited in the Office Action.  Therefore, Applicant respectfully submits that independent Claims 1, 8, and 16 as amended are not obvious in light of the cited references and therefore requests that the rejection of these claims be withdrawn.     
Remarks 16–17.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Figs. 46B and 46C) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant appears to argue that without teaching the figures provided in the specification, the cited prior art fails to teach the claims.  The claims, however, are not drafted to include the interactivity, if any, disclosed by the figures as Applicant argues.  Furthermore, Applicant’s arguments are unclear as to how the interactivity of the claims are not taught by the cited art.  Merely pointing to the Specification does not argue the claims themselves.  As such, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, Applicant’s arguments are not persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in lines 7 and 10, “the one or more items” in line 8, “the selectable unit field” in line 9, “the selectable object field” in line 10, and “the object” in line 11 (the Examiner notes “the specific object” would have antecedent basis).  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-7 depend from claim 1 and are therefore rejected for incorporating the same indefinite language as recited in claim 1. 
Claim 8 recites the limitation "the user" in lines 9 and 12, “the one or more items” in line 10, “the selectable unit field” in line 11, “the selectable object field” in line 12, and “the object” in line 14 (the Examiner notes “the specific object” would have antecedent basis).  There is insufficient antecedent basis for this limitation in the claim.  
Claims 9-14 depend from claim 8 and are therefore rejected for incorporating the same indefinite language as recited in claim 8. 
Claim 15 recites the limitation "the user" in lines 8 and 11, “the one or more items” in line 9, “the selectable unit field” in line 10, “the selectable object field” in line 11, and “the object” in line 12 (the Examiner notes “the specific object” would have antecedent basis).  There is insufficient antecedent basis for this limitation in the claim.  
Claims 16-21 depend from claim 15 and are therefore rejected for incorporating the same indefinite language as recited in claim 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2003/0126129 A1) in view of PartsCatalogGeneratr (YouTube video “2 - Interactive Spare Parts Catalogs with PCG - Basic Operation” published at https://www.youtube.com/watch?v=6gsmjWxmWfs as of Sept 27, 2012) and in further view of Chernyak et al. (US 2005/0080502 A1), Chakraborty et al. (US 2006/0167760 A1), and Johansson et al. (US 10,050,787 B1)
Regarding claim 8, Watson discloses: 
An apparatus for displaying media content of an (Abstract of Watson: electronically available interactive reference materials; Par. 17: reference materials include technical documents and operator manuals/instructions; Par. 58: system and methods for computer software interactive reference materials served to client) comprising a plurality of pins that is referenced in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer, the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: (Par. 69 of Watson: materials available to user via network or storage media for use on a standalone machine, where use can have a computer which provides access to the interactive reference system and review materials; Par. 77: user/soldier required to pass various security measures to insure authorized access to information, including passwords, keys, digital signatures or other security systems; Par. 80: reference system stored on storage media, such as hard disk, and is a software operated system – examiner further takes official notice that one of ordinary skill in the art would have understood that the computer/machine utilizing storage media for software as disclosed by Watson utilizes a processor to perform the software functions)
Provide a window for display via the IETM viewer executing on a user computing entity being used by a user signed into the IETM, wherein (1) the window comprises (a) a first view pane displaying textual information comprising an identifier associated with the (Fig. 10 and Paras. 107-108 of Watson: screen with pane 907 – i.e. first pane, and non-overlapping pane 901 with diagram of figure 701 – i.e. second view pane, where side window 907 provides abbreviated parts number list, where clicking on a part immediate takes to a screen showing part list 955 in lower window and provided with the figure showing the part’s placement as in figure 701)
Receive input of a selection of the identifier associated with the (Fig. 10 and Par. 108 of Watson: side window 907 provides parts number list, which user can click on a part on the list)
Responsive to receiving the input of the selection of the identifier associated with the(Fig. 10 and Par. 108 of Watson: If a user were to find a part and be unsure of what it is for, they could look up the part number on this list, in side window 907, click on the part, and immediately be taken to a screen showing the part list (955) in lower window (905))
	Watson does not explicitly disclose the preview connector window is superimposed over at least a portion of the first view pane or the second view pane as well as the interactive highlighting as claimed.  
PartsCatalogGeneratr discloses: 
Providing a [startup] window for display via the IETM viewer being executed on a user computing entity, 

    PNG
    media_image1.png
    479
    855
    media_image1.png
    Greyscale

Generate a preview connector window associated with the(PartsCatalogGeneratr, video time 0:15 shows “Parts for Steermechanism” window:
    PNG
    media_image2.png
    576
    1148
    media_image2.png
    Greyscale
)
Provide the preview connector window for display via the IETM viewer, wherein the preview connector window is superimposed over at least a portion of the first view pane or the second view pane; and (PartsCatalogGeneratr, video time 0:15 shows “Parts for Steermechanism” window overlaying drawing pane – i.e. second view pane)
Provide the media content for display on the second view pane, wherein the media content illustrates the (PartsCatalogGeneratr, video time 0:14-0:16 shows drawing with connections and pins to individual parts:

    PNG
    media_image3.png
    578
    1017
    media_image3.png
    Greyscale

)
	Receive input of a selection of a first pin of the plurality of pins from the pin information or the media content, wherein the selection of the first pin of the plurality of pins is performed by the user using a first selection mechanism via the IETM viewer; (PartsCatalogGeneratr, video time 0:14-0:16 shows user cursor selecting part from list of parts in “Parts for Steermechansim” pane)
	Responsive to receiving the input of the selection of the first pin of the plurality of pins using the first selection mechanism, interactively cause (a) the first pin to be displayed as highlighted in the media content on the second view plane using a first highlighting format, and (b) textual information associated with the first pin to be displayed in a first emphasized format (PartsCatalogGeneratr, video time 0:14-0:16 shows highlighting of pin “2” when user selects part 2 in “Parts for Steermechanism” list and emphasized associated text, “Head”:

    PNG
    media_image3.png
    578
    1017
    media_image3.png
    Greyscale

)
	Receiving input of a selection of a second pin of the plurality of pins from the pin information or the media content, wherein the selection of the second pin of the plurality of pins is performed by the user using the first selection mechanism via the IETM viewer; and (PartsCatalogGeneratr, video time 0:14-0:16 shows highlighting of pin “3” when user selects part 3 in “Parts for Steermechanism” list)
Responsive to receiving the input of the selection of the second pin of the plurality of pins using the first selection mechanism: interactively cause (a) the second pin to be displayed as highlighted in the media content on the second view pane using the first highlighting format, and (b) textual information associated with the second pin to be displayed in a second emphasized format; (PartsCatalogGeneratr: video time 0:14-0:16 shows pin 3 as highlighted similarly to part 2 previously, along with emphasized text “Control Plate” – note emphasized formatting under broadest reasonable interpretation can include different location as provided to distinguish from first emphasized formatting, or alternatively, the second emphasized format can be interpreted as the same type of formatting as the first emphasized format, which in this case is highlighting the background as shown) and cause the pin information identifying each remaining pin of the plurality of pins that is not the first pin or the second pin to be displayed on the preview connector window in a deemphasized format (PartsCatalogGeneratr, video time 0:14-0:16 shows user changing selection from part “2” in list for “Parts for Steermechansim” to selection of part “3”, resulting in pin “3” highlighted in diagram, while pin “2” and other pins are without highlighting, i.e. “deemphasized format”: 

    PNG
    media_image4.png
    576
    1023
    media_image4.png
    Greyscale
)
	Both Watson and PartsCatalogGeneratr are directed to graphical user interfaces for providing interactive technical information.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, using the interactive highlighting as provided by PartsCatalogGeneratr, using known electronic interfacing and programming techniques.  The modification provides an improved interactive diagram and information system by ensuring better highlighting of corresponding information to better direct user’s attention and provide improved understanding of the relationship between information displayed to the user for an easier to understand and use interface.  
	Watson modified by PartsCatalogGeneratr does not explicitly disclose the use of an electric connector as the object of display for the technical information as claimed.  Examiner notes that the use of an electric connector as the item presented for technical information display appears to be intended use or nonfunctional descriptive material, as the invention is directed to a graphical interface for providing interactive elements related to some object or subject matter of study.  In other words, whether the subject matter presented within the GUI is an electric connector or a motor (as in PartsCatalogGeneratr), the invention itself is still the same, namely an interactive interface for presenting subject matter to a user.  For the sake of compact prosecution, however, a reference is still being provided. 
	Chernyak discloses: 
	An apparatus for displaying media content of an electrical connector (Fig. 6 and Par. 99 of Chernyak: display screen of computer running software, including assembly drawing of project 91 – Fig. 6 showing project as Motion Sensor Cable, also showing in projects in left hand window as Power cable; Par. 100: part providing functional connection, including cables for e.g. disk drive or computer ports; Also not Par. 1 discussing CAD for electrical components, including pin-to-pin interconnections)
Watson, PartsCatalogGeneratr and Chernyak are directed to graphical user interfaces for providing interactive technical information.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, with the use of electrical component information as provided by Chernyak, using known electronic interfacing and programming techniques.  The modification simply substitutes one known type of technical documentation and diagramming for another, yielding predictable results of utilizing information related to electrical parts and connectors in a technical manual system providing a display of related interactive technical information for a component or system part.  
Chakraborty discloses:
Providing a sign-in window for display via the IETM viewer being executed on a user computing entity, wherein (Fig. 4 and Par. 81 of Chakraborty: system provides user login procedure, including prompting user to enter a login ID and password; Fig. 14A and Par. 83 further discloses example of GUI screen) (a) the user provides (i) input of a selection of a dataset corresponding to the technical documentation for one of the one or more items, (ii) input of a selection of a unit displayed for the selectable unit field, (Fig. 14A and Par. 83 of Chakraborty: user interface for selecting customer site – i.e. data set – and UnitID – i.e. unit displayed) and (iii) input of a selection of an object displayed for the selectable object field, (Par. 86 of Chakraborty: selected machine unit; Par. 89: GUI displays illustrations of selected “turbine and compressor” design group as well as individual graphical illustrations of constituent  spare part components of the turbine, where user can navigate to any individual spare part of the turbine and compressor assembly by selecting a given component listed n machine section 1406; also Par. 115: user selects particular subcomponent)
(b) a sign-in mechanism authenticates and signs the user into the IETM based at least in part on a user credential (Fig. 4 and Par. 81 of Chakraborty: login procedure, where system checks validity of login ID and password – i.e. “user credential”), the dataset, the selection of the unit displayed, (Fig. 14A and Par. 83 of Chakraborty: user interface for selecting customer site – i.e. data set – and UnitID – i.e. unit displayed; Par. 84: once a customer is fixed, various information such as customer name, Site name and machine UnitID will be displayed to the user, all of which fall into the user's category of responsibilities or ownership, depending on the user type, e.g., internal or external, where in this process, the system determines the user privileges as established by the system administrator, which determines the functionalities that are available on-line to the user) (Par. 84 of Chakraborty: the manner in which content/information is presented to the user during a user session will "personalized" in accordance with the user profile information, responsibilities and access privileges, e.g. once a customer is fixed, various information such as customer name, Site name and machine UnitID will be displayed to the user, all of which fall into the user's category of responsibilities or ownership, depending on the user type, e.g., internal or external)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, and using electrical component information as provided by Chernyak, by further using the login credentials and information related information for authenticating a user as provided by Chakraborty, using known electronic interfacing and programming techniques.  The modification results in an improved information presentation system by better tailoring the information to a particular user while ensuring access to a particular user to better data control to ensure proper user by viewers, with better management of corporate or other organization usage of data.  The modification merely tacks on a technique for signing users onto a system using known authentication conventions, merely applying a known technique to a known system ready for improvement to yield predictable results of including an authentication/sign-in procedure to an existing system.  
Watson does not explicitly disclose a sign-in mechanism authenticates and signs the user into the system based at least in part on a selection of the object displayed.  
Johansson discloses:
input of a selection of an object displayed for the selectable object field, and a sign-in mechanism authenticates and signs the user into the system based at least in part on a selection of the object displayed (Col. 3, lines 8-17 of Johansson: graphical user interface provides user the ability to select a representation of an authentication object from a set of authentication objects, and indicate that the selected authentication object is to be used for authentication; Col. 3, lines 50-61: user selection of authentication object used for authentication; Fig. 1 and Col. 7, line 49 to Col. 8, line 19 further discusses selection of object used for authentication – Fig. 1 shown for use with “Sign In” and Col. 9, lines 12-39: interface part of login screen to the system)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, incorporating the electrical component information as provided by Chernyak, and using the login credentials and information related information for authenticating a user as provided by Chakraborty, by further using the technique of using a selected object for part of the authentication of a user as provided by Johansson, using known electronic interfacing and programming techniques.  The modification results in an improved security login for important documentation by using an easier to use GUI object-based login, requiring less cumbersome passwords for login, while providing high security.  Moreover, the modification merely includes an additional known technique for authenticating a user to a known technique for authenticating users for access to documentation, ready for improvement to yield predictable results of attaching an additional security authentication.  
Regarding claim 1, the apparatus of claim 8 performs the method of claim 1.  As such, claim 1 is rejected based on the same rationale as claim 8 set forth above. 
Regarding claim 15, Watson discloses: 
A non-transitory computer storage medium comprising instructions for displaying media content of anitem via an IETM viewer, the instructions being configured to cause one or more processors to at least perform operations (Abstract of Watson: electronically available interactive reference materials; Par. 17: reference materials include technical documents and operator manuals/instructions; Par. 58: system and methods for computer software interactive reference materials served to client; Par. 69: materials available to user via network or storage media for use on a standalone machine, where use can have a computer which provides access to the interactive reference system and review materials; Par. 77: user/soldier required to pass various security measures to insure authorized access to information, including passwords, keys, digital signatures or other security systems; Par. 80: reference system stored on storage media, such as hard disk, and is a software operated system – examiner further takes official notice that one of ordinary skill in the art would have understood that the computer/machine utilizing storage media for software as disclosed by Watson utilizes a processor to perform the software functions)
Further regarding claim 15, the performed operations perform the same method as recited by claim 1.  As such, claim 15 is further rejected based on the same rationale as claim 1 set forth above.  

Claims 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2003/0126129 A1) in view of PartsCatalogGeneratr (YouTube video “2 - Interactive Spare Parts Catalogs with PCG - Basic Operation” published at https://www.youtube.com/watch?v=6gsmjWxmWfs as of Sept 27, 2012) and Chernyak et al. (US 2005/0080502 A1), Chakraborty et al. (US 2006/0167760 A1), and Johansson et al. (US 10,050,787 B1) and further in view of iVideos (iVideos, “iPhone 11 How to Create Folders (iOS 13)”, published at https://www.youtube.com/watch?v=gKWw9VfQN-4 as of Nov. 11, 2019).
Regarding claim 9, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 9, Watson modified by PartsCatalogGeneratr further discloses: 
Wherein the deemphasized format comprises displaying the pin information identifying each remaining pin of the plurality of pins on the preview connector window (PartsCatalogGeneratr, video time 0:14-0:16 shows unselected information identifying each remaining pin in the preview connector window: 

    PNG
    media_image4.png
    576
    1023
    media_image4.png
    Greyscale
)
Both Watson and PartsCatalogGeneratr are directed to graphical user interfaces for providing interactive technical information.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, using the interactive highlighting as provided by PartsCatalogGeneratr, using known electronic interfacing and programming techniques.  The modification provides an improved interactive diagram and information system by ensuring better highlighting of corresponding information to better direct user’s attention and provide improved understanding of the relationship between information displayed to the user for an easier to understand and use interface.  
The only missing element from the prior art is the so that the user is unable to select the remaining elements displayed on the user interface, other than the selected element.  This technique of prevent selection is, however, well known in the graphical user interface art for controlling user interactivity.  
iVideos discloses: 
Wherein the deemphasized format comprises displaying the remaining graphical elements so that the user is unable to select the remaining graphical element (iVideos time 0:39-0:42 shows non-selected icons blurred and user not able to directly select icons, as opposed to the highlighted icons which are able to be interacted with:

    PNG
    media_image5.png
    573
    1023
    media_image5.png
    Greyscale
)
Watson, PartsCatalogGeneratr, Chernyak and iVideos are directed to graphical user interfaces for providing an interactive display of information to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, and using the display of electrical component information as provided by Chernyak, using the login credentials and information related information for authenticating a user as provided by Chakraborty, and the technique of using a selected object for part of the authentication of a user as provided by Johansson, by utilizing the technique of deactivating unselected graphical elements for selection as provided by iVideos, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique of providing highlighting of selected elements in a user interface for another, yielding predictable results of allowing highlighted differentiation between selected elements and non-selected elements.  Moreover, the technique provides better control over displayed elements to prevent a user from interacting with unintended objects while focusing on a particular element, for better feedback for user interactivity and preventing unnecessary processing based on user error or unintended results.  
Regarding claim 2, the apparatus of claim 9 performs the method of claim 2.  As such, claim 2 is rejected based on the same rationale as claim 9 set forth above. 
Regarding claim 16, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above.  Further regarding claim 16, the performed operations perform the same method as recited by claim 2.  As such, claim 16 is further rejected based on the same rationale as claim 2 set forth above.  
Regarding claim 10, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 10, Watson further discloses: 
Wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: (Abstract and Paras. 17, 48, 69, and 80 of Watson; Also examiner further takes official notice that one of ordinary skill in the art would have understood that the computer/machine utilizing storage media for software as disclosed by Watson utilizes a processor to perform the software functions)
Watson modified by PartsCatalogGeneratr further discloses: 
Cause each remaining pin of the plurality of pins to be displayed on the second view pane (PartsCatalogGeneratr, video time 0:14-0:16 shows unselected pins on display of image of parts in view pane are displayed: 

    PNG
    media_image4.png
    576
    1023
    media_image4.png
    Greyscale
)
Both Watson and PartsCatalogGeneratr are directed to graphical user interfaces for providing interactive technical information.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, using the interactive highlighting as provided by PartsCatalogGeneratr, using known electronic interfacing and programming techniques.  The modification provides an improved interactive diagram and information system by ensuring better highlighting of corresponding information to better direct user’s attention and provide improved understanding of the relationship between information displayed to the user for an easier to understand and use interface.  
The only missing element from the prior art is the so that the user is unable to select the remaining elements displayed on the user interface, other than the selected element.  This technique of prevent selection is, however, well known in the graphical user interface art for controlling user interactivity.  
iVideos discloses: 
remaining graphical elements to be displayed on the view pane so that the user is unable to select the remaining graphical element from the media content (iVideos time 0:39-0:42 shows non-selected icons blurred and user not able to directly select icons, as opposed to the highlighted icons which are able to be interacted with:

    PNG
    media_image5.png
    573
    1023
    media_image5.png
    Greyscale
)
Watson, PartsCatalogGeneratr, Chernyak and iVideos are directed to graphical user interfaces for providing an interactive display of information to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, using the display of electrical component information as provided by Chernyak, using the login credentials and information related information for authenticating a user as provided by Chakraborty, and the technique of using a selected object for part of the authentication of a user as provided by Johansson, by utilizing the technique of deactivating unselected graphical elements for selection as provided by iVideos, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique of providing highlighting of selected elements in a user interface for another, yielding predictable results of allowing highlighted differentiation between selected elements and non-selected elements.  Moreover, the technique provides better control over displayed elements to prevent a user from interacting with unintended objects while focusing on a particular element, for better feedback for user interactivity and preventing unnecessary processing based on user error or unintended results.  
Regarding claim 3, the apparatus of claim 10 performs the method of claim 3.  As such, claim 3 is rejected based on the same rationale as claim 10 set forth above. 
Regarding claim 17, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above.  Further regarding claim 17, the performed operations perform the same method as recited by claim 3.  As such, claim 17 is further rejected based on the same rationale as claim 3 set forth above.  

Claims 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2003/0126129 A1) in view of PartsCatalogGeneratr (YouTube video “2 - Interactive Spare Parts Catalogs with PCG - Basic Operation” published at https://www.youtube.com/watch?v=6gsmjWxmWfs as of Sept 27, 2012), Chernyak et al. (US 2005/0080502 A1), Chakraborty et al. (US 2006/0167760 A1), and Johansson et al. (US 10,050,787 B1)  and in further view of Office Pros (Office Pros, “How to Use the Highlighter Pen in Microsoft Word”, published at https://www.youtube.com/watch?v=ph49plDKNO8 as of Mar. 15, 2016)
Regarding claim 11, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 11, Watson discloses: 
Wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to, (Abstract and Paras. 17, 48, 69, and 80 of Watson; Also examiner further takes official notice that one of ordinary skill in the art would have understood that the computer/machine utilizing storage media for software as disclosed by Watson utilizes a processor to perform the software functions)
Watson modified by PartsCatalogGeneratr further discloses: 

Receive input of a selection of the second pin of the plurality of pins from the pin information or the media content, wherein the selection of the second pin of the plurality of pins is performed by the user using a(PartsCatalogGeneratr, video time 0:14-0:16 shows user changing selection from part “2” in list for “Parts for Steermechansim” to selection of part “3”, resulting in pin “3” highlighted in diagram: 

    PNG
    media_image4.png
    576
    1023
    media_image4.png
    Greyscale
)
	Both Watson and PartsCatalogGeneratr are directed to graphical user interfaces for providing interactive technical information.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, using the interactive highlighting as provided by PartsCatalogGeneratr, using known electronic interfacing and programming techniques.  The modification provides an improved interactive diagram and information system by ensuring better highlighting of corresponding information to better direct user’s attention and provide improved understanding of the relationship between information displayed to the user for an easier to understand and use interface.  
	Watson modified by PartsCatalogGeneratr and Chernyak does not explicitly disclose prior to receiving the input of the selection of the graphical element (pin) using the first selection mechanism, selection of the graphical element (pin) is performed by the user using a second selection mechanism; and responsive to receiving the input of the selection of the graphical element (pin) using the second selection mechanism, cause the graphical element (pin) to be displayed as highlighted in the media content using a second highlighting format.  
	Office Pros discloses: 
prior to receiving the input of the selection of the graphical element using the first selection mechanism, selection of the graphical element is performed by the user using a second selection mechanism and responsive to receiving the input of the selection of the graphical element using the second selection mechanism, cause the graphical element (pin) to be displayed as highlighted in the media content using a second highlighting format (Office Pros video time 0:05 to 0:09 shows selection of graphical element using mechanism of user dragging mouse resulting in highlighting format, which is prior to the selection which includes the coloring operation in video time 0:09 to 0:11:

    PNG
    media_image6.png
    577
    1027
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    578
    1022
    media_image7.png
    Greyscale

Examiner notes the above highlighting is gray formatting;

    PNG
    media_image8.png
    574
    1024
    media_image8.png
    Greyscale

Examiner notes the above formatting is yellow colored formatting – showing identical graphical element highlighted in a first format vs. a second format;

Alternatively, a first mechanism and second mechanism is shown at video time 0:18 to 0:33 showing a drag and highlight to select color vs. using a highlighter tool which allows a click to highlight: 

    PNG
    media_image9.png
    97
    316
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    109
    487
    media_image10.png
    Greyscale

) 
Watson, PartsCatalogGeneratr, Chernyak and Office Pros are directed to graphical user interfaces for providing an interactive display of information to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, and using the display of electrical component information as provided by Chernyak, using the login credentials and information related information for authenticating a user as provided by Chakraborty, and the technique of using a selected object for part of the authentication of a user as provided by Johansson, by utilizing the technique of differentiated highlighting of items selected for display by a user under user’s focus as provided by Office Pros, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique of providing highlighting of selected elements in a user interface for another, yielding predictable results of allowing differentiated highlighting based on user preference.  Moreover, the technique of allowing for different colored highlighting provides an improved user interface by better guiding the user with visual differentiation for easier understanding of the functionality of the user interface, while also allowing for increased customization of visualization of data better fulfilling user requirements and preferences.  
Regarding claim 4, the apparatus of claim 11 performs the method of claim 4.  As such, claim 4 is rejected based on the same rationale as claim 11 set forth above. 
Regarding claim 18, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above.  Further regarding claim 18, the performed operations perform the same method as recited by claim 4.  As such, claim 18 is further rejected based on the same rationale as claim 4 set forth above.  
Regarding claim 12, Watson modified by PartsCatalogGeneratr further discloses: 
Wherein the first highlighting format comprises displaying the first pin and the second pin in a first color (PartsCatalogGeneratr, video time 0:14-0:16 shows part “2” and part “3” highlighted in a single first color) and the second highlighting format comprises displaying the second pin in a second, different color 
Office Pros further discloses: 
Wherein the first highlighting format comprises displaying the first graphic element and the second graphic element in a first color and the second highlighting format comprises displaying the second graphic element in a second, different color (Office Pros video time 0:05 to 0:11 shows differing colors used for first highlighting format and second highlighting format, where video time 0:33 shows a plurality of elements highlighted using a single color:

    PNG
    media_image11.png
    577
    1026
    media_image11.png
    Greyscale

Also video time 0:45 to 0:55 further discloses a user interface utilizing multiple colored formatting for graphical elements

    PNG
    media_image12.png
    576
    1026
    media_image12.png
    Greyscale
)
Watson, PartsCatalogGeneratr, Chernyak and Office Pros are directed to graphical user interfaces for providing an interactive display of information to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, and using the display of electrical component information as provided by Chernyak, using the login credentials and information related information for authenticating a user as provided by Chakraborty, and the technique of using a selected object for part of the authentication of a user as provided by Johansson, by utilizing the technique of differentiated highlighting of items selected for display by a user under user’s focus as provided by Office Pros, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique of providing highlighting of selected elements in a user interface for another, yielding predictable results of allowing differentiated highlighting based on user preference.  Moreover, the technique of allowing for different colored highlighting provides an improved user interface by better guiding the user with visual differentiation for easier understanding of the functionality of the user interface, while also allowing for increased customization of visualization of data better fulfilling user requirements and preferences.  
Regarding claim 5, the apparatus of claim 12 performs the method of claim 5.  As such, claim 5 is rejected based on the same rationale as claim 12 set forth above. 
Regarding claim 19, the limitations included from claim 18 are rejected based on the same rationale as claim 18 set forth above.  Further regarding claim 19, the performed operations perform the same method as recited by claim 5.  As such, claim 19 is further rejected based on the same rationale as claim 5 set forth above.

Claims 6-7, 13-14, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2003/0126129 A1) in view of PartsCatalogGeneratr (YouTube video “2 - Interactive Spare Parts Catalogs with PCG - Basic Operation” published at https://www.youtube.com/watch?v=6gsmjWxmWfs as of Sept 27, 2012), Chernyak et al. (US 2005/0080502 A1), Chakraborty et al. (US 2006/0167760 A1), and Johansson et al. (US 10,050,787 B1)  and in further view of Anzures et al. (US 2016/0259413 A1).
Regarding claim 13, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 13, Watson further discloses: 
Wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: (Abstract and Paras. 17, 48, 69, and 80 of Watson; Also examiner further takes official notice that one of ordinary skill in the art would have understood that the computer/machine utilizing storage media for software as disclosed by Watson utilizes a processor to perform the software functions)
Watson modified by PartsCatalogGeneratr further discloses: 
Receive input of a deselection of the second pin of the plurality of pins from the pin information or the media content, wherein the deselection of the second pin of the plurality pins is performed by the user via the IETM viewer; and (PartsCatalogGeneratr, video time 0:14-0:16 shows user moving mouse from a pin selection such as pin 3, i.e. mouse off or mouse out event, which results in a deselection of the second pin: 

    PNG
    media_image4.png
    576
    1023
    media_image4.png
    Greyscale

Examiner notes that the mouse_over or mouse_on event results in selection and a mouse_off or mouse_out event results in deselection of a particular pin)
responsive to receiving the input of the deselection of the second pin of the plurality of pins: cause the second pin to no longer be displayed as highlighted in the media content on the second view pane using the first highlighting format; and (PartsCatalogGeneratr, video time 0:14-0:16 shows the mouse off or mouse out event resulting in pin 3 no longer highlighted:

    PNG
    media_image13.png
    575
    1025
    media_image13.png
    Greyscale

)
	(PartsCatalogGeneratr, video time 0:14-0:16 shows pins remain displayed)
Watson modified by PartsCatalogGeneratr and Chernyak does not explicitly disclose responsive to the input, causing the information to no longer be displayed in deemphasized format.  
Anzures discloses: 
Responsive to receive input of deselection, cause the information identifying each remaining element of the plurality of elements that is not the first element or the second element to no longer be displayed in the deemphasized format (Figs. 5K to 5N and Par. 273 of Ansures: user contact 518 on message icon displayed in home screen user interface, where device indicates user input by dynamically blurring other launch icons, dynamically pusing other icons back in virtual z-space, making them smaller relative to message icon 424, and Fig. 5M illustrates user reducing contact before reaching intensity threshold such that device reverses icon blurring and shrinking, and Fig. 5N user lifts off contact – icons shown as returned to regular display effects after removal of user contact)
Watson, PartsCatalogGeneratr, Chernyak and Anzures are directed to graphical user interfaces for providing an interactive display of information to a user.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, incorporating interactive highlighting as provided by PartsCatalogGeneratr, and using the display of electrical component information as provided by Chernyak, using the login credentials and information related information for authenticating a user as provided by Chakraborty, and the technique of using a selected object for part of the authentication of a user as provided by Johansson, by utilizing the technique of highlighting and removing highlighting of items selected for display by a user under user’s focus as provided by Anzures, using known electronic interfacing and programming techniques.  The modification simply substitutes one known technique of providing highlighting of selected elements in a user interface for another, yielding predictable results of allowing highlighted differentiation between selected elements and non-selected elements, while also allowing removal of the effects (note prior art discussed in conclusion but not relied upon, Nicol et al. US 2011/0214091 A1 discussing the use of differentiated highlighting including non-selected items visually changing in a technical display of information).  Moreover, the technique of changing both selected elements and unselected elements, while allowing removal of the effect, results in an improved user interface by better differentiating visual elements to allow easier understanding by the user of their input controls, while also allowing reversal of effects for more repeated usability of the interface.  
Regarding claim 6, the apparatus of claim 9 performs the method of claim 13.  As such, claim 6 is rejected based on the same rationale as claim 13 set forth above. 
Regarding claim 20, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above.  Further regarding claim 20, the performed operations perform the same method as recited by claim 6.  As such, claim 20 is further rejected based on the same rationale as claim 6 set forth above.  
Regarding claim 14, Watson further discloses: 
Wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: (Abstract and Paras. 17, 48, 69, and 80 of Watson; Also examiner further takes official notice that one of ordinary skill in the art would have understood that the computer/machine utilizing storage media for software as disclosed by Watson utilizes a processor to perform the software functions)
Watson modified by PartsCatalogGeneratr further discloses: 
Receive input of a selection of a third pin of the plurality of pins from the pin information or the media content, wherein the selection of the third pin of the plurality of pins is performed by the user using the first selection mechanism via the IETM viewer; (PartsCatalogGeneratr, video time 0:14-0:16 shows user cursor selecting part “4” from list of parts in “Parts for Steermechansim” pane) and
Responsive to receiving the input of the selection of the third pin of the plurality of pins using the first selection mechanism: cause the third pin to be displayed as highlighted in the media content on the second view pane using the first highlighting format; and cause the pin information identifying each of the remaining pin of the plurality of pins that is not the first pin or the third pin to be displayed in the deemphasized format (PartsCatalogGeneratr, video time 0:14-0:16 shows highlighting of pin “4” when user selects part 4 in “Parts for Steermechanism” list, and in response pin “4” is highlighted with the first highlighting format, and each remaining pin displayed deemphasized:

    PNG
    media_image13.png
    575
    1025
    media_image13.png
    Greyscale
)
Both Watson and PartsCatalogGeneratr are directed to graphical user interfaces for providing interactive technical information.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the graphical interface for presenting diagram information as provided by Watson, using the interactive highlighting as provided by PartsCatalogGeneratr, using known electronic interfacing and programming techniques.  The modification provides an improved interactive diagram and information system by ensuring better highlighting of corresponding information to better direct user’s attention and provide improved understanding of the relationship between information displayed to the user for an easier to understand and use interface.  
Regarding claim 7, the apparatus of claim 14 performs the method of claim 7.  As such, claim 7 is rejected based on the same rationale as claim 14 set forth above. 
Regarding claim 21, the limitations included from claim 20 are rejected based on the same rationale as claim 20 set forth above.  Further regarding claim 21, the performed operations perform the same method as recited by claim 7.  As such, claim 21 is further rejected based on the same rationale as claim 7 set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616